                    Case 6:18-mj-06193-GEB Document 1 Filed 11/07/18 Page 1 of 9


 AO 106 (Rev. 04110) Application for n Scnrd1 Warrant
                                                                                                                                    Eli E D
                                                                                                                         U.S. District Court
                                                                                                                         District of Kansas
                                       UNITED STATES DISTRICT COURT
                                                                         for the                                                       7 2018
                                                                  District of Kansas

              In the Matter of the Search of
          (Briefly describ e the properly lo be searched
           or identify !he p erson by 11a111c aud address)                             Case No.      18-6193-01-GEB

The premises of612 Arlington Drive, Liberal, Kansas,
fmthcr described on Attachment A.
                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe th e
proper()' to be searched am/ give its loca1io11):

 The premises of 612 Arlington Drive, Liberal, Kansas, further described                    011   Attachment A.
located in the                      District of             Kansas                                     , there is now concealed (ide111ify the
person or describe the property to be scb ,d}:

  See Attachment B (Items to be Seized).

           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                ~evidence of a crime;
                ~contraband, fruits of crime, or other items illegally possessed;
                 ~property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who .is unlawfolly restrained.
          The search is related to a violation of:
            Code Section                                                               O.ffeme Descriplio11
         18 U.S.C. 1542, 1028A, 1001                         False Statcmcnt in Application for Passport; Aggravated Identity Theft;
                                                                                        False Statements

          The application is based on these facts :



           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ __ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attache h




                                                                                 Christopher R. Kopeck . Special         Agent, US Dept of Siatc
                                                                                                     Printed 11a111 e r111d title

Sworn to before me and signed in my presence.


Date:      11/7/18


City and state: Wichita, Kansas                                                 Honorable Gwynne E. Bi1-zer, U.S. Magistrate Judge
                                                                                                     Primed 11a111e and title
        Case 6:18-mj-06193-GEB Document 1 Filed 11/07/18 Page 2 of 9




                                AFFIDAVIT IN SUPPORT OF
                             SEARCH AND SEIZURE WARRANT

        I, Christopher R. Kopeck, being duly sworn under oath, depose and say:

        1.      I am a Special Agent (SA) with the United States Department of State, Diplomatic

Security Service (DSS) assigned to the Saint Louis Resident Office. DSS Special Agents are

empowered under 22 U.S.C. §2709 to investigate passpo11 fraud, as well as apply for and serve

federal arrest and search warrants.

        2.      I have a Bachelor's degree from the United States Merchant Marine Academy and am

a graduate of the Federal Law Enforcement Training Center's Criminal Investigator Training

Program. I have been employed by DSS since April, 2002, and continue to receive training in the

laws, rules, and regulations concerning passports and other forms of official identification. I have

investigated and arrested numerous individuals for their participation in passport fraud and document

fraud-related activities. Based upon my training, experience, and information related to me by other

law enforcement personnel who specialize in the investigation of identity theft crimes, I have learned

that it is common practice for individuals involved in passport fraud and identity theft to store

identification documents and other evidence of those crimes at their residences, just as law abiding

people do. Such individuals also acquire amounts of money representing the proceeds of these

offenses, they employ certain methods or engage in particular types of financial transactions designed

to conceal the source of this income and their connection to it. For instance, I am aware that

individuals involved in identity fraud offenses commonly (I) place assets in the names of other

individuals; (2) establish what appear to be legitimate businesses to operate as fronts to conceal the



                                                  1
           Case 6:18-mj-06193-GEB Document 1 Filed 11/07/18 Page 3 of 9




source of their income; (3) utilize safety deposit boxes or self-storage facilities to hide assets and

cash; and (4) conduct financial transactions onlinc and in other names so as to avoid various

reporting requirements.     I am also aware that individuals involved in identity fraud offenses

commonly keep information on personal computers and electronic data storage devices involving

their illegal activities.

          3.     This affidavit is submitted for the puq)ose of establishing probable cause in support of

issuing a search warrant for the residence of Armando VAZQUEZ RENTERIA, a/k/a Michael

VIESCA, located at 612 Arlington Drive, Liberal, KS (the "SUBJECT PREMISES") as described in

Attachment "A" for evidence of violations of Title 18 U.S. Code§ 1542 (Willfully and knowingly

making false statements in an application for a passport), Title 18 U.S. Code§ I 028A (Aggravated

identity theft), 18 U.S. Code§ 1001 (false statements).

          4.     The facts set forth in this affidavit are based upon my personal observations, my

training and experience, and info1111ation obtained from other law enforcement officers and

witnesses. This affidavit is intended to show that there is sufficient probable cause for the requested

search warrant and docs not purpo11 to set forth all of my knowledge of the investigation into this

matter.

          5.     The Passport Act of 1926, as amended, was in full force and effect throughout the

period of this investigation. This Act, codified in 22 U.S.C. §21 l(a), authorizes the United States

Secretary of State to grant and issue United States passp011s under rules prescribed by the President

and/or other federal laws. One of these rules is that a person seeking a United States passport must

complete and submit an application to the State Department and must submit proof of U.S.


                                                   2
         Case 6:18-mj-06193-GEB Document 1 Filed 11/07/18 Page 4 of 9




Citizenship (typically a bilth certificate), and proofof identity (such as a driver's license) with their

application. Another rule allows officers at certain United States Post Offices to accept passport

applications and forward them to the State Dcpa1tmcnt for processing.

       6.      On February 19, 2011, an application for a renewal of a U.S. passport by mail (form

DS-82) was executed by a person claiming to be Michael VIESCA; DPOB: 01 /23/1985, San

Antonio, TX; SSN: 450- 73-5996. As proof of citizenship and identity, subject mailed in an expired

passport, #133667532, issued 2116/2001, in the same name with the same person pictured. As a

result, passpo1t card, #C04203 J94 was issued to subject.

       7.      On November 28, 2017. the aforementioned DS-82 was referred to the National

Passpoti Center (NPC) Fraud Prevention Manager (FPM) as a result of a post-issuance fraud review

based upon Subject's shared address history in ACRQ with a confirmed imposter (P.O. Box 497.

Liberal, KS, application #236344902).

       8.      Other fraud indicators on the post-issuance fraud review included unexplainable

foreign influence in handwriting with two U.S. born parents; letter and number formation; location

of a two additional persons using this identity on Facebook whose photos do not match the current

DS-82 applicant;

       9.      On or about May 14. 2018, your affiant met with Liberal Police Officer/Chaplain Bill

Prater, who confirmed that he knows the person in the DS-82 as Armando VAZQUEZ, as he used to

attend the church at which he preaches.




                                                   3
         Case 6:18-mj-06193-GEB Document 1 Filed 11/07/18 Page 5 of 9




        10.     On or about May 14, 2018, your affiant and other Diplomatic Security (DS) agents

conducted surveillance at 612 Arlington Drive. Two DS agents observed the subject depart the

residence and later alTive the same location.

        11.     On or about August 21, 2018, your affiant reviewed the subject's alien registration

file (A-file) with Sarah Bmvser with Citizenship and Immigration Services (CIS). Subject has an

alien number (A#) of070542096. Photos of the subject in his alien file match those on the passport

application listed.

A.      PREMISES TO BE SEARCHED

        12.     The premises to be searched is 612 Arlington Drive, Liberal, Kansas (the "SUBJECT

PREMISES"). The SUBJECT PREMTSES is a single family I story mobile home. The mobile

home is light blue with a white foundation and a roof. The SUBJECT PREMISES has a detached

shed within a fenced yard, which is included in this request. The fai;ade appears to be constructed of

wood. The fence around the yard is both white paint and unpainted wood. It encompasses the entire

prope1iy with the exception of the driveway.

B.      THE ITEMS TO BE SEIZED

        13.     From my knowledge and experience in conducting investigations of passp01i fraud

and identity theft, I have found that people who commit passport fraud via the use of an assumed

identity keep fraudulently obtained documents used in connection with their passports and financial

documents under assumed or false identities in their homes, safes, filing cabinets, as well as in other

areas of their homes, in their garages and vehicles, and in self-storage facilities.




                                                   4
         Case 6:18-mj-06193-GEB Document 1 Filed 11/07/18 Page 6 of 9




        14.     I also know from my training and experience that persons who are attempting to

commit passport fraud, social security fraud, mail fraud, and identity theft routinely utilize computers

and electronic data storage devices to facilitate their crimes. Computers are often used to search for

victims, research methods, and create and store evidence of the commission of their crimes. I know

that computer hardware, software, and electronic files may be irnpo1tant to a criminal investigation in

two distinct ways: ( 1) the objects themselves may be contraband, evidence, instrumentalities, or

fruits of crime, and /or (2) the objects may be used as storage devices that contain contraband,

evidence, instrumentalities, or fruits of crime in the form of electronic data. Rule 41 of the Federal

Rules of Criminal Procedure permits the Government to search for and seize computer hardware,

software, and electronic files that are evidence of crime, contraband, instrnmcntalities of crime,

and/or fruits of crime. In this case, the Government respectfully requests permission to search and

seize electronic files, images of both fraudulent and authentic official documents, log files, and

internet search histories, including those that may be stored on computer. These electronic files

constitute both evidence of crime and contraband. The Government also requests permission to seize

hardware that may contain these electronic files if it becomes necessary for reasons of practicality to

remove the hardware and conduct a search off-site. I believe that, in this case, the computer

hardware is a container for evidence, a container for contraband, and also itself an instrumentality of

crimes under investigation.

       15.     As described above and in Attachment B hereto, this application seeks permission to

search and seize records that might be found on the PREMISES, in whatever form they arc found.

One form in which the records might be found is stored on a computer's hard drive or other storage


                                                  5
        Case 6:18-mj-06193-GEB Document 1 Filed 11/07/18 Page 7 of 9




media. Some of these electronic records might tak e the form of files, documents, and other data that

is user-generated. Some of th ese electronic reco rd s, as explained below, might take a fo1rn that

becomes meaningful only upon forensic analysis.

C.      CONCLUSION

        16.     I believe based on a review of th e above described facts and my training and

experience that Armando VAZQUEZ RETERlA obtained a United States passpo1i in the name of'

Michael VIESCA, which he used to obtain another authentic, but fraudulently obtained, U.S.

passport in the name of Michael VIESCA, in violation of Title 18 U.S. Code§ 1542 (Willfully and

knowingly making false statements in an application for a passport), Title 18 U.S. Code § 1028A

(Aggravated identity theft) , 18 U.S. Code§ I 00 I (false statements). As such , 1respectfully request a

search wan-ant for the aforementioned PREMISES of Armando VAZQUEZ RENTERIA.




                                                       Ch1istoph r R. Kopeck
                                                       Special Agent
                                                       Diplomatic Security Service

SUBSCRIBED and SWORN TO before
me on the 7th day of November 20 18.

 <!~g~
HO~ABLE GWYNNE BJRZER
United States Magistrate Judge
Distiict of Kansas




                                                  6
       Case 6:18-mj-06193-GEB Document 1 Filed 11/07/18 Page 8 of 9




                                   Attachment A
                               Description of Property

      The premises to be searched is 612 Arlington Drive, Liberal, Kansas (the

"SUBJECT PREMISES"). The SUBJECT PREMISES is a single family 1 story mobile

home. The mobile home is light blue with a white foundation and a roof. The SUBJECT

PREMISES has a detached shed within a fenced yard, which is included in this request.

The fa9ade appears to be constructed of wood. The fence around the yard is both white

paint and unpainted wood. It encompasses the entire property \Vith the exception of the

driveway.
       Case 6:18-mj-06193-GEB Document 1 Filed 11/07/18 Page 9 of 9




                                    Attachment B
                           612 Arlington Drive, Liberal, KS

I.   Any and all documents bearing the name Michael Viesca, and/or related to any
documents bearing the name Michael Viesca;

2.    Any passp01i in the name of Michael Viesca with supporting documents, or
documents related to the application process for a passpoti in the name of Michael Viesca,
no matter when the application occmTed;

3.     Indicia of ownership and/or occupancy of the premises located at 612 Arlington
Drive, Liberal, Kansas;

4.     Computers and other electronic storage devices including but not limited to the
computer/device hardware, software and electronic files which will be searched for (i) any
and all documents/files/data bearing the name Michael Viesca, and/or related to any
documents/files/data bearing the name Michael Viesca; (ii) photograph(s) and/or
documents/files/data of a passport in the name of Michael Viesca, suppotiing documents
for such passpo1i, as well as any information related to the application process for a
passport in the name of Michael Viesca, no matter when the application occurred; (iii)
indicia of ownership and/or occupancy of the premises located at 612 Arlington Drive,
Liberal, Kansas, and the device being seized and searched.
